                Case 19-11292-JTD       Doc 1049-1      Filed 12/30/19    Page 1 of 4




                                            EXHIBIT A

             Amended and restated certificate of incorporation of Insys Therapeutics, Inc.




WEIL:\97319555\4\53602.0004
                Case 19-11292-JTD         Doc 1049-1     Filed 12/30/19       Page 2 of 4




                               SECOND AMENDED AND RESTATED
                               CERTIFICATE OF INCORPORATION
                                            OF
                                  INSYS THERAPEUTICS, INC.

               Insys Therapeutics, Inc., a corporation organized and existing under the laws of
the State of Delaware (the “Corporation”), hereby certifies as follows:

               FIRST. The original Certificate of Incorporation of the Corporation was filed
with the Secretary of State of the State of Delaware (the “Secretary of State”) on June 15, 1990,
under the name Oncomed, Inc.

               SECOND. The Amended and Restated Certificate of Incorporation (the
“Amended and Restated Certificate of Incorporation”) of the Corporation was filed with the
Secretary of State on July 31, 2014.

               THIRD. This Second Amended and Restated Certificate of Incorporation of the
Corporation is made and filed pursuant to that certain Second Amended Joint Chapter 11 Plan of
Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors, dated [●], which was
confirmed by order of the United States Bankruptcy Court for the District of Delaware and
entered on [●], 2020 in the Chapter 11 liquidation proceedings of the Corporation pending as In
re Insys Therapeutics, Inc. et al. ( Case No. 19-11292).

                FOURTH. This Second Amended and Restated Certificate of Incorporation was
approved pursuant to Section 242, Section 245 and Section 303 of the General Corporation Law
of the State of Delaware (the “DGCL”).

              FIFTH. This Second Amended and Restated Certificate of Incorporation of the
Corporation shall become effective upon filing with the Secretary of State.

                SIXTH. The Amended and Restated Certificate of Incorporation shall be amended
and restated in full as follows:


                                              ARTICLE I

                    The name of the Corporation is Insys Therapeutics, Inc.


                                              ARTICLE II

                The address of the Corporation’s registered office in the State of Delaware is
1209 Orange Street, City of Wilmington, County of New Castle, Delaware, 19801. The name of
its registered agent at such address is The Corporation Trust Company.




WEIL:\97325137\4\53602.0004
                Case 19-11292-JTD     Doc 1049-1     Filed 12/30/19     Page 3 of 4




                                         ARTICLE III

              The sole purpose of the Corporation is to facilitate the orderly administration of
the winding up and dissolution of the Corporation.


                                         ARTICLE IV

                The total number of shares of stock which the Corporation shall have authority to
issue is one share of Common Stock, $0.01 par value.


                                          ARTICLE V

                Unless and except to the extent that the by-laws of the corporation shall so
require, the election of directors of the corporation need not be by written ballot.


                                         ARTICLE VI

               In furtherance and not in limitation of the powers conferred by the laws of the
State of Delaware, the Board of Directors of the Corporation is expressly authorized to make,
alter and repeal the by-laws of the corporation.


                                         ARTICLE VII

               A director of the Corporation shall not be liable to the corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director, except to the extent
such exemption from liability or limitation thereof is not permitted under DGCL as the same
exists or may hereafter be amended. Any amendment, modification or repeal of the foregoing
sentence shall not adversely affect any right or protection of a director of the corporation
hereunder in respect of any act or omission occurring prior to the time of such amendment,
modification or repeal.


                                        ARTICLE VIII

               The Corporation reserves the right at any time, and from time to time, to amend,
alter, change or repeal any provision contained in this Second Amended and Restated Certificate
of Incorporation, and other provisions authorized by the laws of the State of Delaware at the time
in force may be added or inserted, in the manner now or hereafter prescribed by law; and all
rights, preferences and privileges of any nature conferred upon stockholders, directors or any
other persons by and pursuant to this Second Amended and Restated Certificate of Incorporation
in its present form or as hereafter amended are granted subject to the rights reserved in this
article.




WEIL:\97325137\4\53602.0004
                Case 19-11292-JTD   Doc 1049-1   Filed 12/30/19     Page 4 of 4




              In Witness Whereof, Insys Therapeutics, Inc. has caused this Second Amended
and Restated Certificate of Incorporation to be signed on this __ day of January 2020.


                                         Insys Therapeutics, Inc.

                                         ____________________________________
                                         Name:
                                         Title:




WEIL:\97325137\4\53602.0004
